Title: From George Washington to William Strickland, 15 July 1797
From: Washington, George
To: Strickland, William



Sir,
Mount Vernon 15th July 1797

I have been honored with Yours of the 30th of May and 5th of Septr of last Year.
As the first was in part an ansr to a letter I took the liberty of writing to you and the latter arrived in the middle of an important Session of Congress wch became more interesting as it drew more nearer to its close in as much as it was limitted by the Constitution to the 3d of March, and on that day was to give political dissolution to the house of representatives, a third part of the Senate, and the chief Magistrate of the United States, I postponed from the pressure of business occasioned thereby the acknowledgment of all private letters, which did not require immediate answers until I should be seated under my own vine and fig Tree where I supposed I should have abundant leisure to discharge all my Epistolary obligations. In this however I have hitherto found myself mistaken, for at no period have I been more closely employed in

repairing the ravages of an eight years absence except short occasional visits which allowed no time for that investigation which since my reestablishment here I have found my Buildings, Gardens, and every thing appertaining to them, so much required—Engaging Workmen of different sorts, providing for & looking after them, together with the necessary attention to my farms, have occupied all my time since I have been at home.
Unimportant as these details must be to you, an apology in my estimation seemed necessary for suffering so interesting a letter as Yours of the 5th of September to remain so long unacknowledged. And I could offer none better than the facts which occasioned it.
I was far from entertaining sanguine hopes of success in my attempt to procure tenants from Great Britain, but being desirous of rendering the evening of my life as tranquil and free from care as the nature of things would admit I was willing to make the Experiment.
Your observation with respect to occupiers & proprietors of land has great weight, and being congenial with my own Ideas on the Subject was one reason, though I did not believe it wou’d be so considered, why I offered my Farms to be let: Instances have occured and do occur daily to prove that capitalists from Europe have injured themselves by precipitate purchases, of Freehold Estates immediately upon their arrival in this Country, while others have lessened their means in exploreing states and places in search of locations; whereas if on advantageous terms they could have been first Seated as tenants, they wou’d have had time and opportunities [(]for the propensity to become holders of Lands themselves shou’d continue) for making advantageous purchases. But it is so natural for man to wish to be the absolute Lord and master of what he holds in occupancy, that his true interest is often made to yield to a false ambition. Among these the Emigrants from the New England States may be classed and will account in part for their migration to the Westward. Conviction of these things having left little hope of obtaining such Tenants as would answer my purposes, I have had it in contemplation ever since I returned home to turn my farms to Grazing principally, as fast as I can cover the fields sufficiently with Grass—Labour & of course expence will be considerably diminished by this change, the nett profit as great and my attention less divided, whilst the fields will be improving.
Your Strictures on the Agriculture of this Country are but too

just—it is indeed wretched—but a leading if not the primary cause of its being so is that instead of improving a little ground well we attempt much and do it ill; a half a third or even a fourth of what we mangle well wrought and properly dressed wou’d produce more than the whole under our system (if it deserves that epithet) of management yet  such is the force of habit that we cannot depart from it. The consequence of which is that we ruin the lands that are already cleared and either cut down more wood if we have it, or emigrate into the Western Country. I have endeavoured both in a public and private character to encourage the establishment of Boards of agriculture in this Country but hitherto in Vain; and what is still more extraordinary and scarsely to be believed I have endeavoured ineffectually to discard the pernicious practice just mentioned from my own Estate; but in my absence, pretexts of one kind or another have always been paramount to orders. Since the first Establishment of the National Board of Agriculture in Great Britain, I have considered it as one of the most valuable Institutions of Modern times; and conducted with so much ability and zeal as it appears to be under the auspices of Sir John Sinclair, must be productive of great advantages to the Nation and to mankind in General.
My System of agriculture is what you have described, and I am persuaded was I to farm it on a large scale, would be improved by the alteration You have proposed; at the same time I must observe that I have not found Oats so great an exhauster as they are represented to be—but in my system the[y] follow wheat too closely to be proper, and the rotation will undergo a change in this, and perhaps in some other respects.
The Vetch of Europe has not succeeded with me; our frosts in winter & droughts in summer, are too severe for them. how far the mountain or wild Pea would answer as  a substitute by cultivation, is difficult to decide, because I believe no trial has been made of them and because their spontaneous growth is in Rich lands only: that they are nutricious in a great Degree in their wild state admits of no doubt.
Spring Barley (such as we grow in this Country) has thriven no better with me than Vetches. The result of an Experiment made with a little of the True sort might be interesting. Of the field Peas of England (different kinds) I have more than once tried but not with encouragment to proceed; for among other discouragements

they are perforated by a bug which eats out the kernal⟨.⟩ From the cultivation of the common black eye Peas, I have more hope and am trying them this year both as a Crop & for plowing in as a manure but the severe drought under which we labour at present may render the Experiment inconclusive. It has in a manner destroyed my oats; and bids fa[i]r to do so by my Indian Corn.
The practice of plowing in Buck Wheat twice in the season, as a fertilizer is not new to me. It is what I have practiced—or I ought to have said rather—attempted to practice, the last two or three years, but like most things else in my absence, it has been so badly executed—that is the turning in of the pl[an]ts has been so illy timed as to give no results; I am not discouraged however by these failures, for if pulverizing the soil, by fallowing and turning in vegetable substances for manure are proper preparatives for the Crop that is to follow; there can be no question, that a double portion of the latter, without an increase of the plowing must be highly beneficial. I am in the Act of making another experiment of this sort, and shall myself attend to the operation which however may again prove abortive from the cause I have mentioned—vizt the drought.
The lightness of our oats is attributed more than it ought to be to the unfitness of the climate of the middle states. That this may be the case in part and nearer the sea board in a greater degree, I will not controvert; but it is a well known fact that no country produces better Oats than those that grow on the Allegany mountains immediately Westward of us—I have heard it affirmed that they weigh upwards of 50 lbs. the Winchester bushel. this may be occasioned by the fertility of the soil, and the attraction of moisture by the mountains—but another reason and a powerful one too, may be assigned for the inferiority of ours, namely that we are not choice in our seeds & do not change them as we ought.
The seeds you were so obliging as to give me, shared the same fate that Colo. Wadsworths did; and as I believe seeds from England generally will do, if they are put into the hole of the Vessel⟨.⟩ for this reason, I always made it a point, whilst I was in the habit of importing seeds to request my merchants and the masters of Vessels by which they were sent, to keep them from the heat thereof.
You make a distinction and no doubt a just one between what in England is call’d Barley, and Big or Beer, if there be none of the true Barley in this Country—it is not for us without Experience

to pronounce upon the Growth of it; and therefore, as noticed in a former part of this letter it might be interesting to ascertain whether our climate & soil would produce it to advantage. No doubt as your observations while you were in the United States appear to have been extensive & accurate it did not escape You, that both Winter and Spring Barley are cultivated among us; the latter is considered as an uncertain Crop—So. of New York and I have found it so on my farms—of the latter I have not made sufficient Trial to hazard an opinion of Success. About Philadelphia it succeeds well.
The cassia chamœcrista, or Eastern Shore Bean as it is denominated here, has obtained a higher reputation than it deserves; and like most things unnaturally puffed sinks into disrepute. Ten or more Years ago led away by exagerated accounts of its fertilizing quality, I was induced to give a very high price for some of the seed, and attending to the growth in all its Stages, I found that my own fields which had been uncultivated for two or three years, abounded with the same plants; without perceiving any of those advantages which had been attributed to them.
I am not surprized that our mode of fencing shd be disgusting to an European eye; happy wou’d it have been for us if it had appeared so in our own Eyes; for no sort of fencing is more expensive or wasteful of timber. I have been endeavouring for Years to substitute live fences in place of them, but my long absences from home has in this as in every thing else, flustrated all my plans that required time and particular attention to effect it. I shall now (although it is too late in the day for me to see the result) begin in good earnest to Ditch and hedge; the latter I am attempting with various things but believe none will be found better than cedar; althoug[h] I have several kinds of white thorn growing spontaniously on my own Grounds. Rollers I have been in the constant use of many years in the way you mention, and find considerable benefit in passing them over my winter grain in the spring as soon as the ground will admit a hoof on it. I use them also on spring grain and grass seeds, after sowing and sometimes before, to reduce the clods when the ground is rough. My clover generally is sown with spring Grain; but where the ground is not too stiff & binding it succeeds very well on wheat, sown on a light snow in February, or beginning of March, it sinks with the Snow and takes good root; and orchard Grass of all others is, in my opinion the best mixture

with clover: it blooms precisely at the same time[—] rises quick again after cutting—stands thick—yields well—and both horses and cattle are fond of it—green or in hay. alone, unless it is sown very thick it is apt to form tussocks; if of this or any other seeds I can procure, you shou’d be in want, I shall have great pleasure in furnishing them.
I should have been very happy in forming an acquaintance with the Gentleman of whom you speak so highly (Mr Smith of Ross Hall) but unless he has been introduced on a Public day and among strangers, unaccompanied by any expression to catch the attention I have not yet had that pleasure to see him: nor have I heard more of Mr Parsons than what is mention’d of him in your letter. Your sentiments of these Gentlemen, or others, or giving letters of Introduction to any of Your acquaintance, requires no apology, as I shall always be happy in shewing civility to whomsoever you may recommend.
For the detailed account of Your observations on the Husbandry of these United States, and your reflection theron, I feel myself much obliged; and shall at all times be thankful for any suggestions on agricultural subjects, you may find leizure and inclination to favor me with, as the remainder of my life (which in the common course of things Now in my 66th Year, cannot be of long continuance) will be devoted wholy to rural & agricultural pursuits.
Mrs Washington feels the obligation of your polite remembrance of her—and Mr & Mrs Law, who went from hence Yesterday, have added a daughter to their stock, and are all in good health. For the trouble you took in going to Hull, to see if any of the Emigrants who were on the point of sailing from thence to America, would ansr my purposes as tenants and for Your very kind and friendly offer of rendering me services, I pray you to accept my sincere thanks, and an assurance of the Esteem and regard with which I am Sir Your Most Obedient & Obliged Hble Servt

Go: Washington

